Citation Nr: 1440968	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-29 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for schizophrenia. 

3.  Entitlement to service connection for a left leg disability, to include a neurological impairment.

4.  Entitlement to service connection for a left foot disability, to include a neurological impairment.

5.  Entitlement to service connection for a skin disability, to include chloracne (claimed as skin rash).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The issues of entitlement to service connection for (a) a left leg disability, to include a neurological impairment; (b) a left foot disability, to include a neurological impairment; and (c) a skin disability, to include chloracne (claimed as skin rash), are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not currently have PTSD, and has not had such a disability at any time during the pendency of his claim.

2.  The Veteran does not currently have schizophrenia disorder, and has not had such a disability at any time during the pendency of his claim.

	

CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  Schizophrenia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in December 2009, in which the Veteran was notified of how to substantiate his claims for service connection, information regarding the allocation of responsibility between the Veteran and VA, and information on how VA determines effective dates and disability ratings.  The Board finds that VA has fulfilled its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Further, during the appeal period the Veteran was afforded a VA psychiatric examination in October 2011.  The examiner conducted an examination and provided sufficient information such that the Board can render an informed decision.  The Board acknowledges that the October 2011 VA examiner noted incorrect dates of service for the Veteran.  As discussed below, the case turns on whether the Veteran currently has a psychiatric disability.  The Board does not find that the examiner's erroneously cited dates of service renders the October 2011 VA examination inadequate, as the examiner conducted an examination to determine whether the Veteran has a current disorder and determined that the Veteran currently has no psychiatric disorder.  Accordingly, the Board finds that the October 2011 VA examination is adequate.  

The Board acknowledges that the Veteran indicated in the October 2009 claim that he has claimed or is receiving disability benefits from the Social Security Administration (SSA).  On review, the Board notes that the December 2009 SSA inquiry performed by the RO shows that the Veteran is in receipt of benefits effective the month after he turned sixty-two years old.  The inquiry indicates that the Veteran was not in receipt of disability benefits.  Accordingly, the evidence from SSA shows that the Veteran is in receipt of retirement benefits from SSA and the duty to assist does not therefore require that VA seek any evidence concerning his claimed disabilities from the SSA.    

The Veteran has been provided with every opportunity to identify or submit evidence to substantiate his claims, and he has done so.  The Board notes that the Veteran reported that he has not received any psychiatric treatment since his hospitalization in 1981.  See October 2011 VA examination.  Because there is no indication in the record that any additional evidence pertinent to the claim is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Analysis

The Veteran contends that he has PTSD and schizophrenia that are related to service.  The Veteran is certainly competent to attest to his observations and symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Board considers the diagnosis of a psychiatric disability beyond its own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's lay diagnosis of a psychiatric disability, including PTSD and schizophrenia, is also not competent evidence, although the Veteran's reported symptoms and observations may be useful to an expert in evaluating the Veteran's condition.  Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has expertise in the field of psychiatry or psychology, the Veteran's lay opinion that he has a current psychiatric disability is of no probative value.    

Having considered the Veteran's lay statements, the Board finds that the October 2011 VA examiner's medical opinion is of significant probative value, as the VA examiner is a psychiatrist who has the requisite medical expertise, experience, and knowledge to render a diagnosis of a psychiatric disability.  Further, the VA examiner based the opinion on the Veteran's history and lay statements.  

There is no competent evidence to show that the Veteran has had a psychiatric disability at any point during the appeal period.  The Veteran reported to the October 2011 VA examiner that his flashbacks and irritability have improved significantly over the years, he has rare flashbacks, he sometimes experiences anxiety and paranoia, and he does not often feel depressed.  The examiner commented that the Veteran endorses some psychiatric symptoms but not enough to meet the diagnostic criteria for a psychiatric disorder at this time.  The examiner further noted that the Veteran's psychiatric symptoms are not currently disabling.  Though the October 2011 VA examiner indicated that the Veteran has some degree of limited psychosocial support, the examiner opined that the Veteran does not have a psychiatric disorder, to include PTSD and schizophrenia disorder.             

The Board acknowledges that the Veteran has reported the in-service stressors of serving in a war zone as a sharp shooter in Vietnam.  See October 2011 Form 9 Appeal; October 2011 VA examination.  The Board also acknowledges that the Veteran has a history of psychiatric hospitalization and a diagnosis of schizophrenia disorder prior to the appeal period.  See 1981 private treatment records.  However, there is no competent evidence of a diagnosis of a psychiatric disability during the appeal period.  Thus, the preponderance of the evidence is against a finding that the Veteran currently has PTSD and schizophrenia.  Accordingly, the Board finds that the first Shedden element, a present disability, is not met, and service connection for PTSD and for schizophrenia is therefore not warranted.  38 C.F.R. §§ 3.303, 3.304; see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  As the preponderance of the evidence is against the Veteran's claims for service connection for PTSD and schizophrenia, the claims must be denied.  38 U.S.C.A. § 5107.   


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for schizophrenia is denied. 


REMAND

The Veteran contends that he has a left leg disability, to include a neurological impairment; a left foot disability, to include a neurological impairment; and a skin disability, to include chloracne, that are related to service.  See May 2010 notice of disagreement.  The Veteran reports that he has had these problems for years.  See October 2011 claim.  VA has conceded that the Veteran served in Vietnam.  See October 2011 statement of the case.  However, the nature and etiology of the alleged left leg disability, left foot disability, and skin disability are unclear.  Therefore, VA examination is warranted to determine the nature and etiology of a left leg disability, a left foot disability, and a skin disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board notes that if peripheral neuropathy is diagnosed, effective September 3, 2013, VA amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  The amendment removed the requirements that acute or subacute peripheral neuropathy appear within weeks or months after exposure and that the condition resolve within two years of the date of onset in order for the presumption of service connection for herbicide exposure to apply.  Under the amendments, service connection is presumed for "early-onset" peripheral neuropathy that manifests to a compensable (10 percent) degree or more within one year after the date of last exposure to herbicides.  There is no presumption of service connection for "delayed-onset chronic" peripheral neuropathy.  78 Fed. Reg. 54763-01 (Sept. 6, 2013).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information regarding treatment for the left leg, the left foot, and skin.  Request that he authorize the release of any non-VA treatment records.

Associate any records obtained with the paper claims file or on VBMS.

2. Afterwards, schedule the Veteran for VA examinations to assess the nature and etiology of (a) a left leg disability, to include a neurological impairment; (b) a left foot disability, to include a neurological impairment; and (c) a skin disability, to include chloracne (claimed as skin rash).

Make the claims file available to the examiner for review of the case.  The examiner is asked to note that this case review took place.  

After conducting all necessary testing, the examiner is asked to provide opinions as to the following:

(a) Indicate the nature and diagnosis(es) of the following:

a. A left leg disability, to include a neurological impairment;

b. A left foot disability, to include a neurological impairment; and

c. A skin disability, to include chloracne and rash. 

If the Veteran is diagnosed with peripheral neuropathy, address whether the Veteran currently has "early-onset" left lower extremity peripheral neuropathy, which is peripheral neuropathy that manifested to a compensable degree within one year of his last in-service presumed herbicide exposure.    

(b) Regarding each diagnosed disability above that is not subject to presumptive service connection, provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that such diagnosed disability manifested in service or is etiologically related to service, to include as a result of the Veteran's presumed exposure to herbicides. 

A rationale must be offered for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

3. After completing the development, as well as any other action deemed necessary, adjudicate the Veteran's claims.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


